Citation Nr: 0919192	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  02-03 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to March 
1970, and from February 1972 to September 1973.  

By rating action in June 1975, the RO denied the Veteran's 
claim of service connection for a "nervous disorder" then 
diagnosed as a personality disorder.  In November 1987, the 
Board of Veterans' Appeals (Board) denied service connection 
for schizophrenia and found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for an acquired psychiatric disorder.  The RO 
denied the Veteran's request to reopen the claim for a 
psychiatric disorder in September 1990 and October 1991.  In 
November 2000, the RO denied service connection for 
depression.  

This matter initially came before the Board on appeal from a 
July 2002 decision by the RO which denied service connection 
for PTSD, and found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a psychiatric disorder, including personality disorder, 
schizophrenia, depressive disorder, and depression.  The 
Board remanded the issue of service connection for PTSD in 
December 2004, to comply with the Veteran's request for a 
Travel Board hearing.  In August 2005, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in April 2006.  

FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
other than PTSD was last finally denied by an unappealed 
rating decision by the RO in November 2000.  

2.  The evidence received since the November 2000 decision is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for an acquired psychiatric disorder, other than PTSD.  

3.  There is no competent medical evidence of a diagnosis of 
PTSD.  


CONCLUSIONS OF LAW

1.  The November 2000 RO decision which denied service 
connection for an acquired psychiatric disorder, other than 
PTSD is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder, other than PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2008).  

3.  The Veteran does not have PTSD due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1154, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f)(3) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in October 2001 was sent by VA 
to the Veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  With respect to the claim to reopen service 
connection for an acquired psychiatric disorder, the Board is 
cognizant that the notification letter did not comply fully 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, this was not prejudicial to him, since the Veteran 
was subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in February 2009.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the April 2006 Board remand and the May 2006 notice 
letter included an explanation as to the basis for the prior 
denial of the Veteran's claim; the evidence necessary to 
reopen the claim, and the evidence necessary to establish 
service connection, including his claim for PTSD.  The 
Veteran was also notified of what information and evidence 
that VA will seek to provide; what information and evidence 
he was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service; of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran testified 
at an RO hearing in October 2002, and before the undersigned 
member of the Board at the RO in August 2005.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).




Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim 
for an acquired psychiatric disorder other than PTSD, the 
Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for an acquired 
psychiatric disorder other than PTSD was last finally denied 
by the RO in November 2000.  There was no appeal of this 
rating decision, and it became final.  Therefore, the laws 
and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the June 1975 rating 
decision that denied service connection for a "nervous 
disorder" included the Veteran s service treatment records, 
a copies of two telegrams from USMC Commandant to the 
Veteran's parents, and a May 1975 VA psychiatric examination 
report.  

The service treatment records showed that in March 1973, the 
Veteran was air-evacuated from Thailand to Okinawa, and then 
to the United States for psychiatric evaluation with an 
initial diagnosis of depressive neurosis.  The records 
indicated that the Veteran had a history of difficulties with 
various noncommissioned officers, which he perceived as 
harassment, and manifested pathological character traits 
which raised concern that he could lose control and become a 
danger to others.  The records indicated that the Veteran 
displayed a quick temper, was argumentative, sullen, 
manipulative, aggressive, and confrontational.  The 
assessment by the Chief of Psychiatric Service at the 
stateside Naval Hospital was mixed personality disorder with 
paranoid and passive-aggressive and explosive personality 
traits. The psychiatrist opined that no amount of therapy or 
continued hospitalization was likely to significantly alter 
the Veteran's personality or restore him to a status of 
suitability for continued active service and recommended an 
administrative discharge from service.  At the time of his 
service separation examination in August 1973, the Veteran 
reported a history of trouble sleeping, depression or 
excessive worry, loss of memory, and nervous trouble.  
However, no pertinent abnormalities were noted on examination 
at that time.  The Veteran was administratively discharged 
from service in September 1973.  

The May 1975 VA psychiatric examination report noted that the 
Veteran informed the examiner that he had taken everything 
from his service records pertaining to his psychiatric 
treatment during service and that the examiner would not find 
anything of benefit in the service treatment records.  During 
the interview, the Veteran also produced original copies of 
some of his service treatment records, but did not allow the 
examiner to review them.  On examination, the Veteran did not 
display any signs or symptoms of an acquired psychiatric 
disorder.  He was alert, cooperative, and pleasant with a 
bright normal intellect.  The Veteran reported a good 
appetite and said that he had no problems sleeping.  He 
displayed a great deal of grandiosity, and his judgment was 
adequate.  The diagnosis was personality disorder with 
paranoid and passive aggressive features.  

The two telegrams, dated in March 1973, informed the 
Veteran's parents that he had been medically evacuated from 
Thailand to Okinawa and admitted to a military hospital for 
evaluation with a diagnosis of schizophrenia.  The second 
telegram notified his parents that the Veteran had been 
evacuated stateside for further evaluation and that his 
prognosis was good.  The diagnosis was depressive neurosis.  

By rating action in June 1975, the RO denied service 
connection for a personality disorder with paranoid and 
passive-aggressive, explosive personality traits.  The 
Veteran and his representative were notified of this decision 
and did not appeal.  

The evidence of record at the time of the November 1987 Board 
decision that denied service connection for schizophrenia and 
to reopen the claim for an acquired psychiatric disorder, 
included the evidence discussed above, letters from family 
members, duplicate copies of the two service telegrams, a 
June/July 1976 VA hospital summary report, and several VA 
outpatient notes from 1984 to 1985.  

The Veteran's mother indicated that the two telegrams 
supported the Veteran's claim that his current psychiatric 
problems had begun in service.  Letters from his aunt and 
sister were to the effect that the Veteran was not the same 
person that he was when he left home and entered the service.  

The June/July VA hospital report noted that the Veteran 
requested voluntary admission for nervous problems, including 
increased temper outbursts, assaultiveness and fear that he 
might hurt his wife.  He reportedly had been drinking heavily 
for the previous several months, experienced alcoholic 
blackouts and had become physically abusive to his wife.  The 
Veteran reported that he was concerned about getting service 
connection and wanted a diagnosis of schizophrenia as opposed 
to personality disorder for compensation purposes.  The 
Veteran left the hospital over the weekend before completing 
the evaluation and was given an irregular discharge.  The 
examiner noted that while a diagnosis of schizophrenia was 
rendered by another physician during the course of the 
Veteran's hospitalization, he believed the appropriate 
diagnosis was severe paranoid personality disorder with 
psychotic episodes.  

The VA outpatient notes showed periodic treatment for various 
maladies, including psychiatric problems from February 1984 
to May 1987.  The pertinent diagnoses included schizophrenia 
and paranoid psychosis.  

In November 1987, the Board denied service connection for 
schizophrenia and found that new and material evidence had 
not been submitted to reopen the claim of service connection 
for an acquired psychiatric disorder.  

The evidence added to the record since the November 1987 
Board decision included a March 1988 VA psychiatric 
examination report and VA outpatient notes from 1989 to 1990.  

The diagnosis on the November 1987 VA examination was 
schizophrenia.  The VA outpatient notes included the 
diagnoses of paranoid state versus chronic paranoid 
schizophrenia.  The reports did not include any assessment or 
opinion regarding the etiology of the Veteran's psychiatric 
problems.  

By rating action in September 1990, the RO found that new and 
material evidence had not been submitted to reopen the 
Veteran's claim.  The Veteran and his representative were 
notified of this decision and did not appeal.  

The evidence of record at the time of the October 1991 rating 
decision, included the evidence discussed above, VA 
outpatient notes from 1991, and an August 1991 VA examination 
report.  The Veteran also submitted copies of service 
treatment records, some of which were not previously of 
record.  

The outpatient notes showed treatment for various maladies 
including psychiatric problems.  The diagnoses on the August 
1991 VA examination report included schizophrenia and 
marijuana abuse.  The service treatment records showed that 
the Veteran was evaluated for pathological character traits 
in March 1973, and included an August 1973 Psychiatric 
Evaluation for purposes of administrative discharge from 
service.  The diagnosis was schizoid personality, severe, 
exited prior to enlistment.  

By rating action in October 1991, the RO found that new and 
material evidence had not been submitted to reopen the 
Veteran's claim.  The Veteran and his representative were 
notified of this decision and did not appeal.  

At this point, the Board notes that although additional 
service department records were received which were not 
previously of record, the reports were essentially redundant 
of information or evidence which was considered by the RO 
previously.  In this regard, the regulations pertaining to 
new and material evidence in effect in 1991 provided that the 
receipt of official supplemental records from the service 
department presumed that the records had been misplaced and 
that the RO should adjudicate the claim on a de novo basis.  
38 C.F.R. § 3.156(c) (1991).  It appears, however, that, as 
discussed at length in the May 1975 VA examination report, 
such records that were submitted by the Veteran may not have 
been misplaced, but rather records removed by him during 
service.  In any event, the record had contained a final 
hospital report which provided a detailed history of his 
psychiatric treatment in service.  

The evidence of record at the time of the September 1994 
hearing officer's decision, included the evidence discussed 
above, VA outpatient notes from 1984 to 1992 (including 
duplicates), private hospital records for treatment from 
March to April 1993, and a transcript of a personal hearing 
at the RO in June 1994.  

The VA progress notes consisted primarily of duplicate 
records showing treatment for various maladies, including 
psychiatric problems from 1984 to February 1992.  The private 
hospital records showed that the Veteran was treated for 
polysubstance abuse from March to April 1993.  The Veteran 
reported a history of marijuana use since 1973 and cocaine 
use since 1985.  The diagnoses included major depressive 
episode, possible paranoid personality disorder.  The Veteran 
provided testimony concerning the psychiatric problems and 
treatment that he had since service.  

In September 1994, the hearing officer found, in essence, 
that the additional evidence was either cumulative of 
evidence already consider or was not probative and did not 
show a relationship between any current psychiatric disorder 
and service.  The hearing officer concluded that the 
additional was not new and material and declined to reopen 
the claim.  

The evidence of record at the time of the November 2000 
rating decision, included the evidence discussed above, a 
September 1997 VA psychiatric examination report (for pension 
purposes), and VA outpatient notes for treatment in 2000.  
The diagnoses on the VA examination report included 
schizophrenia, paranoid type, major depression, recurrent, 
cocaine and cannabis dependence.  The VA outpatient notes 
showed treatment for various maladies in 2000, but did not 
include any discussion or analysis as to the etiology of any 
of the Veteran's psychiatric problems.  

By rating action in November 2000, the RO denied service 
connection for depression.  The Veteran was notified of this 
decision and did not appeal.  

The evidence added to the record since the November 2000 
rating decision included hearing transcripts from an RO 
hearing in October 2002 and a Travel Board hearing in August 
2005, VA outpatient records from November 2000 to October 
2001, a November 2008 VA examination report, and a March 1973 
service treatment report.  

The Veteran's testimony at the two personal hearings was 
essentially the same.  He described his military duty 
assignments, primarily concerning his service in Vietnam, and 
the psychiatric problems he had since service.  

Concerning his testimony, while the Veteran believes that his 
current psychiatric problems are related to service, he is 
not competent to offer a medical opinion, nor does any such 
testimony provide a sufficient basis for reopening a 
previously disallowed claim in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  

The VA outpatient notes showed that the Veteran was treated 
for various maladies, including polysubstance abuse from 
November 2000 to October 2001.  A progress note in October 
2001, indicated that the Veteran was referred for evaluation 
of drug and alcohol problems.  He reported that he drank four 
to five quarts of beer daily for the past five to six years 
and smoked a quarter ounce of marijuana daily since 1994, but 
that his major problem was crack cocaine.  The Veteran was 
not taking any psychiatric medications and denied any 
hallucinations, suicidal or homicidal ideations, or any 
violent behavior.  The diagnoses included alcohol and drug 
dependency, schizophrenia/depression and PTSD.  

The November 2008 VA examination, conducted at the direction 
of the April 2006 Board remand in connection with the 
Veteran's claim of service connection for PTSD, included the 
diagnoses of dysthymic disorder and mixed personality 
disorder.  The examiner opined that the Veteran's dysthymic 
disorder more likely than not accounted for his depressive 
mood state, and that the underlying personality disorder more 
likely than not accounted for his inability to trust others 
and his other odd behaviors, including his reported 
hallucinatory phenomena.  

The service clinical report, received from the National 
Personal Records Center (NPRC) in June 2006, was a copy of a 
March 1973 air evacuation evaluation which was submitted 
previously by the Veteran in 1991.  The report did not 
include any additional evidence not considered previously.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the Veteran has an acquired 
psychiatric disorder at present which is related to service.  
The evidence previously considered showed that the Veteran 
was diagnosed with a personality disorder with paranoid and 
passive-aggressive features in service, and that he did not 
have an acquired psychiatric disorder in service or within 
the one-year presumptive period following his discharge from 
service.  The evidence added to the record included 
additional supplemental reports showing more recent 
treatment, primarily for polysubstance abuse, but did not 
include any competent evidence that any current acquired 
psychiatric disorder was related to service or any incident 
therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence).  

As a whole, the additional medical evidence does not offer 
any new probative information showing that the Veteran has an 
acquired psychiatric disorder at present which is related to 
service, and is essentially cumulative of evidence already of 
record.  The Board finds that the additional evidence is not 
new and material, since it does not include competent medical 
findings showing that the Veteran has an acquired psychiatric 
disorder at present that is related to service or any 
incident therein.  The medical reports do not offer any new 
probative information and are merely cumulative of evidence 
already of record.  Accordingly, a basis to reopen the claim 
of service connection for an acquired psychiatric disorder, 
other than PTSD has not been presented.  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Accordingly, a basis to reopen the claim of 
service connection for an acquired psychiatric disorder, 
other than PTSD has not been presented.  


Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2008); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

PTSD

In the instant case, the Veteran contends that he has PTSD as 
a result of mortar and rocket attacks on the air base where 
he was assigned in Vietnam.  In particular, the Veteran 
asserted that an ammunitions dump at the air base was 
destroyed by an enemy rocket attack in late 1969, and that 
ammunitions dump was in flames for several days.  

The evidentiary record includes a VA outpatient note, dated 
in October 2001, by a registered nurse which included the 
diagnosis of PTSD.  Other than the Veteran's assertion that 
he had "PTSD issues of Marines being killed," the report 
did not include any findings, analysis or discussion as to 
the basis for the diagnosis.  

At the direction of the Board remand in April 2006, the 
Veteran was afforded a VA psychiatric examination to 
determine whether he had PTSD which was related to military 
service.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the Veteran's 
complaints, military and post-service medical history, and 
the clinical findings on examination.  The Veteran underwent 
psychological testing and the examiner included an in-depth 
analysis of the test results and the basis for his 
conclusions.  The diagnoses included dysthymic disorder and 
mixed personality disorder.  The examiner indicated that 
while the Veteran meet Criteria A for PTSD (being in a 
potentially life threatening situation over an extended 
period of time), he did not meet the remaining criteria for a 
diagnosis of PTSD.  He opined that the Veteran's 
irritability, distrust and resulting emotional distancing 
were more likely than not the result of a long-standing 
personality disorder.  While the Veteran reported frequent 
intrusive thoughts about his military experiences which 
caused distress (depressive moods), he described the distress 
not as being related to the traumas, but rather to his 
consequent failure to fulfill his dreams of having a 
successful military career and subsequently being able to 
continue his education and become successful in life.  The 
examiner opined that the Veteran's dysthymic disorder more 
likely than not accounted for his depressive mood state, and 
that the underlying personality disorder more likely than not 
accounted for his inability to trust others and his other odd 
behaviors, including his reported hallucinatory phenomena.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations and must have plausible reasons based upon 
medical evidence in the record for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

In this case, the Board finds the November 2008 VA opinion 
most persuasive as it was based on a longitudinal review of 
all the evidence of record, including the favorable October 
2001 diagnosis by a VA registered nurse, and included a 
detailed discussion of all relevant facts.  The examiner 
considered other possible etiologies and offered a rational 
and plausible explanation for concluding that the Veteran did 
not have PTSD.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

The Board considered the favorable diagnosis on the October 
2001 VA outpatient note, but finds that it was based entirely 
on the Veteran's self-described history.  The nurse did not 
report any clinical findings or offer any discussion or 
analysis as to the basis for the diagnosis.  The mere 
recitation of the Veteran's self-described lay history would 
not constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
Under the circumstances, the Board finds that the analysis 
and conclusions reached by the VA psychiatrist in November 
2008, are more probative and persuasive of the nature and 
etiology of the Veteran's current psychiatric disorder than 
the unexplained and factually unsupported diagnosis by the 
registered nurse in October 2006.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  
Regardless of whether there is considered an adequate 
response to VA's request for confirmation of the Veteran's 
alleged stressor concerning a rocket attack on an ammunitions 
dump in late 1969, the Board must emphasize that the VA 
psychiatrist who evaluated the Veteran in November 2008, 
considered his stressor account and the fact that the Veteran 
was exposed to a potentially life threatening situation over 
an extended period of time.  Nonetheless, the examiner 
concluded that the Veteran did not meet the full criteria for 
a diagnosis of PTSD.  Thus, assuming that the stressor was 
confirmed, the Veteran still does not meet the criteria for a 
diagnosis of PTSD.  Therefore, the Board finds that no useful 
purpose would be served by remanding the appeal to attempt to 
confirm the Veteran's stressor.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran believes that he has PTSD that is attributable to 
service, he, as a lay person, is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  As there is no medical evidence of a 
diagnosis of PTSD based on any independently verifiable in-
service stressor and the constellation of symptoms associated 
with that disorder, service connection for PTSD is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim the doctrine is not for application.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder, other than PTSD, the appeal is denied.  

Service connection for PTSD is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


